Citation Nr: 0412801	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-14 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the reduction in the disability rating for tinea 
manum and pedis with onychomycosis of the toenails from 30 
percent to 10 percent effective September 1, 2001 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelson, Counsel
INTRODUCTION

The veteran had active service from September 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  A 30 percent rating for tinea manum and pedis with 
onychomycosis of the toenails was in effect from October 1998 
to September 2001.

2.  The RO's June 2001 RO rating decision, which reduced the 
veteran's rating for his tinea manum and pedis with 
onychomycosis of the toenails from 30 percent to 10 percent, 
did not consider required regulatory provisions and denied 
the veteran due process.


CONCLUSION OF LAW

The June 2001 RO rating decision, which reduced the veteran's 
rating for his tinea manum and pedis with onychomycosis of 
the toenails from 30 percent to 10 percent, is void ab 
initio, and the criteria for restoration of the 30 percent 
rating for this condition are met.  38 C.F.R. § 3.344 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, although the veteran has not been notified of 
the VCAA, and of his duties to obtain evidence, in light of 
the result here (a full grant), the Board finds that a 
detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In January 1979, the RO granted service connection for a skin 
condition, (eventually characterized as "tinea manum and 
pedis with onychomycosis of the toenails"), evaluated as 0 
percent disabling.  In June 1999, the RO increased the 
evaluation for this disability to 30 percent, effective 
October 14, 1998.  In September 2000, the veteran filed a 
claim for an increased rating.  In December 2000, the veteran 
was afforded a VA examination.  In January 2001, the RO 
notified the veteran that it had determined that this 
disability was no more than 10 percent disabling, and that it 
proposed to reduce his rating.  The notice essentially stated 
that the basis for the reduction was that the recent findings 
in the December 2000 VA examination, and VA outpatient 
treatment reports, showed that the residuals of his skin 
condition were not of such severity that they warranted a 30 
percent evaluation.  The veteran was advised that he had 60 
days to provide evidence in support of his 30 percent 
evaluation, or the reduction would be carried out.  By that 
same letter, the veteran was also given an opportunity for a 
hearing.  See id.  In June 2001, the RO reduced the veteran's 
rating to 10 percent, effective September 1, 2001.  The 
veteran has appealed.  

In cases where a veteran's protected rating is reduced, the 
Board must determine whether the reduction of the veteran's 
rating was proper, and not phrase the issue in terms of 
whether the veteran was entitled to an increased rating.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This 
is a rating reduction case, not a rating increase case.").

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
30 percent rating for tinea manum and pedis with 
onychomycosis of the toenails was in effect for less than 5 
years, the provisions of 38 C.F.R. § 3.344(a),(b) are not for 
application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  

In the present case, a review of the RO's January 2001 
notice, June 2001 decision, and the statement of the case 
(SOC), dated in October 2002, shows that the RO appears to 
have treated the veteran's claim for restoration of his 30 
percent rating as a claim for an increased rating.  Of 
particular note, although the SOC contained the text of 
38 C.F.R. § 3.105, both the January 2001 notice and the June 
2001 decision phrased the issue as one of "evaluation."  In 
addition, the RO's decision failed to include or discuss the 
provisions of 38 C.F.R. § 3.344.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that both 
decisions by the RO and by the Board that do not apply the 
provisions of 38 C.F.R. § 3.344, when applicable, are void ab 
initio (i.e., at their inception).  Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and 
Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will 
set aside the decision).  Since the rating decision that 
accomplished the reduction of the 30 percent evaluation for 
the veteran's service-connected tinea manum and pedis with 
onychomycosis of the toenails did not apply the provisions of 
38 C.F.R. § 3.344, the reduction is void.  The appropriate 
remedy in this case is a restoration of the 30 percent 
evaluation effective on the date of the reduction.  See 
Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the veteran's 30 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 30 percent evaluation for the 
veteran's tinea manum and pedis with onychomycosis of the 
toenails should be restored.  Accordingly, the restoration of 
the 30 percent evaluation, effective September 1, 2001, is 
warranted.  


ORDER

As the June 2001 reduction of the veteran's 30 percent rating 
was improper, restoration of the 30 percent rating for tinea 
manum and pedis with onychomycosis of the toenails, effective 
September 1, 2001, is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


	                        
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



